                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

UNITED STATES OF AMERICA

      vs.                                 Criminal Action 2:17-cr-054(10)
                                          JUDGE JAMES L. GRAHAM
JOSHUA O. SAUNDERS


                         REPORT AND RECOMMENDATION

      Defendant Joshua O. Saunders previously pleaded not guilty to a
Superseding Indictment charging him with conspiracy to commit bank
fraud in violation of 18 U.S.C. § 1349 (Count 1), and bank fraud in
violation of 18 U.S.C. § 1344 (Count 18). Superseding Indictment, ECF
No. 38. The United States of America and defendant thereafter entered
into a plea agreement, executed pursuant to the provisions of Rule
11(c)(1)(A) of the Federal Rules of Criminal Procedure, whereby
defendant agreed to enter a plea of guilty to Count 1 of the
Superseding Indictment.1    On January 9, 2019, defendant, accompanied by
his counsel, appeared for a change of plea proceeding.       Defendant
consented, pursuant to 28 U.S.C. §636(b)(3), to enter a guilty plea
before a Magistrate Judge.    See United States v. Cukaj, 2001 WL
1587410 at *1 (6th Cir. 2001)(Magistrate Judge may accept a guilty plea
with the express consent of the defendant and where no objection to
the report and recommendation is filed).
      During the plea proceeding, the undersigned observed the
appearance and responsiveness of defendant in answering questions.
Based on that observation, the undersigned is satisfied that, at the
time he entered his guilty plea, defendant was in full possession of


      1 Under the Plea Agreement, ECF No. 383, defendant agreed to an order of
restitution in an amount to be determined by the Court. The Plea Agreement
also includes an appellate waiver provision which preserves only certain
claims for appeal.

                                      1
his faculties, was not suffering from any apparent physical or mental
illness, and was not under the influence of narcotics or alcohol.
      Prior to accepting defendant’s plea, the undersigned addressed
defendant personally and in open court and determined his competence
to plead.     Based on the observations of the undersigned, defendant
understands the nature and meaning of the charges asserted against him
in the Superseding Indictment and the consequences of his plea of
guilty to Count 1 of the Superseding Indictment.       Defendant was also
addressed personally and in open court and advised of each of the
rights referred to in Rule 11 of the Federal Rules of Criminal
Procedure.
      Having engaged in the colloquy required by Rule 11, the Court
concludes that defendant’s plea is voluntary.      Defendant acknowledged
that the plea agreement signed by him, his attorney and the attorney
for the United States and filed on December 3, 2018, represents the
only promises made by anyone regarding the charges in the Superseding
Indictment.     Defendant was advised that the District Judge may accept
or reject the plea agreement and that, even if the Court refuses to
accept any provision of the plea agreement not binding on the Court,
defendant may nevertheless not withdraw his guilty plea.
      Defendant confirmed the accuracy of the statement of facts
supporting the charge, which is attached to the Plea Agreement.2        He
confirmed that he is pleading guilty to Count 1 of the Superseding
Indictment because he is in fact guilty of that offense.        The Court
concludes that there is a factual basis for the plea.
      The Court concludes that defendant’s plea of guilty to Count 1 of
the Superseding Indictment is knowingly and voluntarily made with
understanding of the nature and meaning of the charge and of the
consequences of the plea.

      2 The dates referred to in the statement of facts attached to the Plea
Agreement do not conform precisely to the dates referred to in the
Superseding Indictment. However, all parties agreed at the change of plea
proceeding that this difference is not material and does not affect the
validity of defendant’s plea of guilty to Count 1 of the Superseding
Indictment.
     It is therefore RECOMMENDED that defendant’s guilty plea to Count
1 of the Superseding Indictment be accepted.    Decision on acceptance
or rejection of the plea agreement was deferred for consideration by
the District Judge after the preparation of a presentence
investigation report.
     In accordance with S.D. Ohio Crim. R. 32.1, and as expressly
agreed to by defendant through counsel, a written presentence
investigation report will be prepared by the United States Probation
Office.    Defendant will be asked to provide information; defendant’s
attorney may be present if defendant so wishes.    Objections to the
presentence report must be made in accordance with the rules of this
Court.
     If any party seeks review by the District Judge of this Report
and Recommendation, that party may, within fourteen (14) days, file
and serve on all parties objections to the Report and Recommendation,
specifically designating this Report and Recommendation, and the part
thereof in question, as well as the basis for objection thereto.       28
U.S.C. §636(b)(1); F.R. Civ. P. 72(b).    Response to objections must be
filed within fourteen (14) days after being served with a copy
thereof.   F.R. Civ. P. 72(b).
     The parties are specifically advised that failure to object to
the Report and Recommendation will result in a waiver of the right to
de novo review by the District Judge and of the right to appeal the
decision of the District Court adopting the Report and Recommendation.
See Thomas v. Arn, 474 U.S. 140 (1985); Smith v. Detroit Federation of
Teachers, Local 231 etc., 829 F.2d 1370 (6th Cir. 1987); United States
v. Walters, 638 F.2d 947 (6th Cir. 1981).




January 9, 2019                               s/ Norah McCann King
 Date                                          Norah McCann King
                                         United States Magistrate Judge
                                     3
